.      1




                                 October 20, 1971


Mrs. Marie Winters                              Opinion No. M-976
Commissioner
Office of Firemen's Pension                     Re:   Whether H.B. 281, Acts 62nd
  Commissioner                                        Leg., R.S. 1971, authorizes
503-F Sam Houston Building                            supplementary actuarial
Austin, Texas 78701                                   studies of less than the
                                                      3 year periods of time  autho-
                                                      rized by Section 23C and 23D,
                                                      of Art. 6243e, Vernon's
Dear Mrs. Winters:                                    Civil Statutes.

     In your letter requesting an opinion from this office, you
submit the following facts:

            "The Sixty-Second Legislature passed House
       Bill Number 281, which affects the eligibility
       of disabled firemen to draw full service-connected
       disability benefits if certain conditions are met.
       One of the conditions being, that an actuarial
       study must be made showing that inclusion of the
       proposed change in benefit eligibility standards
       will not make the fund financially unsound.

             "Section 23C and 23D of the Firemen's Pension
       Law, passed in 1963 provides the employment of an
       Actuary 'no more than once every three (3) years
       and pay his compensation out of the Pension Fund.'
                ,I
                     .   .   .




                "The Fire Department of Beaumont, Texas, is
           desirous of putting the new standards of eligibility
           into effect as soon as possible, but can not do so




                                       -4761-
                                                            .   .




Mrs.   Marie Winters, page 2     (M-976)



       without actuarial approval. They have had a study
       made within the last year at an expense of $2,800.00.

            "It is the opinion of this office that a sup-
       plementary actuarial study cannot be made under
       the present provisions of the Pension Law and that
       the purpose of setting the three year (3) limit to
       have the study made was done to protect the Pension
       Fund."

     With regard to these facts you ask whether House Bill 281,
Acts 62nd Legislature, Regular Session, 1971 (Ch. 747, p. 2392),
authorizes supplementary actuarial studies within less than the
3 year period of time authorized by Sections 23C and 23D of
Article 6243e, Vernon's Civil Statutes.

     House Bill 281 became effective August 30, 1971, and is codi-
fied as Article 6243e-3, Vernon's Civil Statutes. Section 1 of
House Bill 281 establishes pension benefits for qualified fire-
men who die or become disabled from heart or lung disease. Sec. 2
of House Bill 281, which is the section most pertinent to our
discussion, is quoted as follows:

            "Sec. 2. Before any such Board shall adopt as
       part of its plan for retirement benefits the pre-
       sumption, together with qualifications, set forth
       in Section 1 hereof, it shall take the following
       preliminary step(s):

            "(a) Obtain an actuarial study showing how the
       proposed change in benefit eligibility standards
       will affect the financial condition of the fund.

            "(b) In the event that such actuarial study
       shows that inclusion of the proposed change in
       benefit eligibility standards will not make the
       fund financially unsound, then said Board shall,
       within thirty days after receipt of such actuarial




                               -4762-
.      -




    Mrs. Marie Winters, page 3    (M-976)



           study, hold an election in which the active par-
           ticipants contributing to the fund shall vote on
           the question of whether such benefit eligibility
           standard should be instituted, said Board being
           bound by the results of such election."

         Sections 23C and 23D, Article 6243e. Vernon's Civil Statutes,
    enacted in 1963, are quoted respectively as follows:

                "Sec. 23C. In cities having a popula-
           tion of eight hundred thousand (800,000) or
           more according to the last preceding Federal
           Census, and only in such cities, the Board of
           Trustees of a Firemen's Relief and Retirement
           Fund coming under the provisions of this Act
           may employ an actuary no more than once every
           three (3) years and pay his compensation out
           of the pension fund.

                "Sec. 230. In cities having a population
           of eight hundred thousand (800,000) or less
           according to the last preceding Federal Census,
           and only in such cities, the Board of Trustees
           of a Firemen's Relief and Retirement Fund coming
           under the provisions of this Act may employ an
           actuary no more than once every three (3) years
           and pay his compensation out of the Pension Fund."
           (Emphasis added.)

         The provisions of Sections 23C and 23D of Article 6243e,
    Vernon's Civil Statutes, are plain and unambiguous. Where a
    statute is plain and unambiguous, it must be enforced according
    to its words. Anderson v. Penix, 138 Tex. 596, 161 S.W.Zd 455
    (1942) and,,State Hiqhway Department of Texas v. Gorham, 139
Tex. 361, 162 S.W.2d 934 (1942). Therefore, it is our opinion
    in answer to your question that no Board of Trustees of a
    Firemen's Relief and Retirement Fund of any city is authorized




                                -4763-
Mrs. Marie Winters, page 4        (M-976)



to pay for an actuarial study out of the pension fund more than
once every three years. We do not hold, however, that they
may not pay for such a study more often than three (3) years
from any other funds which may be available to them for that
purpose.

                        SUMMARY

               A Board of Trustees of a Firemen's
          Relief and Retirement Fund governed by the
          provisions of Article 6243e. Vernon's
          Civil Statutes, may not pay for an actuarial
          study out of monies from the pension fund more
          often than once every three (3) years.

                                            truly yours,




                                    At   rney General of Texas

Prepared by Ivan R. Williams, Jr.
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

Kerns Taylor, Chairman
W. E. Allen, Co-Chairman

Mel Corley
Roland Allen
Robert Davis
Camm Lary

SAM MCDANIEL
Staff Legal Assistant

ALFRED WALKER
Executive Assistant

NOLA WHITE
First Assistant
                             -4764-